Citation Nr: 1702372	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  03-02 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes. 

2.  Entitlement to service connection for a dental disorder for treatment purposes.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to special monthly compensation based upon the need for regular aid and attendance of another person or by reason of being housebound.

6.  Entitlement to compensation under 38 U.S.C A. § 1151 for additional disability resulting from epidural abscess and infection status-post lumbar surgery performed by the VA in December 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1956 to March 1959.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Veteran and his spouse testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded the case for further development in July 2011.  The case has since been returned to the Board for appellate review.

In July 2016, the Board sent a letter to the Veteran notifying him that the Veterans Law Judge who presided at the January 2011 hearing is no longer employed by the Board.  He was offered the opportunity to have another hearing before a different Veterans Law Judge that would ultimately decide his case.  However, the Veteran did not respond to that letter.  Moreover, his representative submitted a brief in September 2016, but did not request a hearing on the issues currently before the Board.

The Board notes that the Veteran submitted a July 2016 VA Form 9, Appeal to Board of Veterans' Appeals, appealing the denial of entitlement to service connection for type II diabetes mellitus, entitlement to increased ratings and earlier effective dates for his lumbar spine, cervical spine and right shoulder disabilities, and entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).  However, he requested a hearing before the Board regarding these claims in his substantive appeal.  As such, these claims have a pending hearing request, which the RO has acknowledged and appears to be scheduling.  Therefore, these issues are not currently before the Board for adjudication. 

The Board also notes that the Veteran has claimed that his current dental condition resulted from post-service VA medical treatment.  As such, it appears that he has raised a claim for compensation under 38 U.S.C.A. § 1151.  The RO has adjudicated a claim for service connection for a dental disorder, and there may have been some confusion where the issue was characterized as a dental condition, to include consideration of infection during VA hospitalization and treatment (the July 2011 Board remand, June 2013 and April 2014 SSOCs).  However, it does not appear that the RO has specifically adjudicated the claim for compensation under 38 U.S.C.A. § 1151.  Given the separate and distinct legal criteria governing service connection and claims under 38 U.S.C.A. § 1151 and the due process concerns, that issue is not currently before the Board.  As such, the claim is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a dental disorder for treatment purposes; service connection for bilateral hearing loss and a psychiatric disorder; special monthly compensation based on aid and attendance or housebound status; and entitlement to compensation under 38 U.S.C A. § 1151 for additional disability status-post lumbar surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Under the laws administered by VA, the Veteran does not have a current dental disorder for which VA disability compensation is payable.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent the Veteran a notice letter in July 2008 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  This letter was sent prior to the September 2006 rating decision, which is on appeal.  For these reasons, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board notes that the Veteran's service treatment records are not available and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See April 2005 PIES response indicating service medical records were fire-related and could not be reconstructed.  In cases, such as the present one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991). 

Here, the RO notified the Veteran that his service records were unavailable and took efforts to search for alternative sources of evidence to substantiate the claim.  See, e.g., December 2012 response from Department of the Army Human Resources Command response from NPRC.  Moreover, as discussed below, the Veteran has not alleged any trauma or injury in service, and he does not have a current dental disorder for which VA disability compensation is payable.  Thus, the service records would not materially alter the outcome of this decision.

In addition, the Veteran was afforded a VA examination in February 2013 in connection with his claim.  The examiner also rendered a medical opinion addressing the claim.  There has been no allegation that the examination or medical opinion is inadequate.

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board during the course of this appeal.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103 (c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the Veterans Law Judge set forth the issues to be discussed.  There has been no allegation that the hearing was inadequate.  In fact, the Veteran and his representative were offered the opportunity to testify at a second hearing, but they did not request one in connection with the decided herein.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed entitlement to service connection for a dental condition as due to his service-connected back disability.  Although he has also attributed his dental condition to diabetes mellitus, the Board observes that his diabetes mellitus is not currently service-connected.  As such, service connection cannot be granted as secondary to that disability.

Service connection may generally be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

Dental disorders are an exception to this general rule and are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment. See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities but will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161; 38 U.S.C.A. § 1712 ; 38 C.F.R. § 3.381 (a) (2016) (as amended at 38 C.F.R. § 3.381 (b) with no substantive changes for the purposes of this claim).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for compensation purposes.

Initially, the Board notes that the Veteran does not allege, and the available evidence does not show, any dental trauma in service resulting in disability.  Rather, he has claimed that he developed a dental disorder as a result of his service-connected back disability.  As noted above, he has also asserted that the disorder resulted from post-service VA treatment; however, a claim for compensation under 38 U.S.C.A. § 1151 is not currently before the Board and has been referred to the AOJ for appropriate action.

Moreover, the evidence of record does not show that the Veteran has a current dental disorder for which VA disability compensation is payable.  In this regard, a September 2006 letter from the University of Florida College of Dentistry indicated that the Veteran had a clinical diagnosis of severe generalized chronic periodontitis following evaluation of the presence of excessive tooth mobility, deep periodontal pocketing, and significant alveolar bone loss.  Following a December 2005 hospitalization, the Veteran underwent extraction in April 2006.  Concern over the Veteran's bouts of hypoglycemia and the need to complete maxillary prosthesis was expressed.  

In February 2013, the Veteran was afforded a VA examination at which time it was noted that he had been diagnosed as having periodontal disease.  Panographic/intraoral imaging demonstrated an edentulous maxilla with remaining mandibular teeth showing moderate alveolar creat loss.  The examiner concluded that the claimed condition was less likely than not due to or the result of the Veteran's service-connected lumbar spine disability.
Thus, the record clearly shows that the Veteran has been diagnosed as having periodontal disease and that mandible loss has been the result of the alveolar process, such that the evidence does not reveal a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making this determination, the Board notes that the decision is limited to whether service connection is warranted for compensation purposes.  The issue of entitlement to service connection for a dental disorder for treatment purposes will be addressed in the remand below. 


ORDER

Service connection for a dental condition for compensation purposes is denied.


REMAND

Dental condition for treatment purposes

The Board notes that a claim for service connection for a dental disorder is also a claim for VA outpatient VA dental treatment. Mays v. Brown, 5 Vet. App. 302 (1993).  However, in this case, a claim for service connection for treatment purposes has not been adjudicated by the AOJ or referred to Veterans Health Administration for a determination on the relevant questions.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2016).  Accordingly, the Board finds that remand is necessary.


Bilateral Hearing Loss

The Veteran was afforded a VA examination in January 2013 in connection with his claim; however, the examiner indicated that he could not render a medical opinion without resorting to mere speculation.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled).  Although the examiner stated that it was speculative to render an opinion without the service treatment records, it would have also been helpful he had addressed how hearing loss generally develops or presents when due to noise exposure as opposed another cause in the context of the available medical and lay evidence.  For these reasons, the Board finds that an additional VA medical opinion is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Acquired psychiatric disorder, to include PTSD

The Veteran was afforded a VA psychiatric examination in January 2013.  The examiner determined that he did not meet the criteria for PTSD, but did have a diagnosis of an anxiety disorder that was less likely than not related to his military service, including as a result of a 1957 car accident or a 1958 parachute accident.  .  In so doing, he noted that the Veteran had stressors both prior to and after service.  However, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  In order to rebut this presumption, it must be shown with clear and unmistakable evidence that the disorder preexisted service and was not aggravated by service.  Id.  Therefore, an additional medical opinion is needed using the correct legal standard in this case.


Aid and Attendance

The finds that the special monthly compensation claim is inextricably intertwined with the other claims being remanded.  Therefore, this issue must also be remanded.  


38 U.S.C.A. § 1151 additional disability of epidural abscess for lumbar surgery

The Board finds that a VA examination and medical opinion are needed.  Although a May 2013 VA medical opinion addressed whether the Veteran had an additional dental disability as a result of his December 2005 surgery, the opinion did not specifically address whether there was any other additional disability from an epidural abscess and infection.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a dental disorder, bilateral hearing loss, a psychiatric disorder, and any disability associated with his epidural abscess and infection from his December 2005 lumbar spine surgery. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should refer the Veteran's claim for entitlement to service connection for a dental condition for treatment purposes to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161, and requests a determination from VBA, the claim should be adjudicated.

3.  The Veteran should be afforded a VA audiology examination to determine the nature and etiology of any bilateral hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claim, to include Virtual VA and VBMS records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any psychiatric disorders that have been present since he filed his claim.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified, the examiner should opine as to whether the disorder clearly and unmistakably preexisted service. 

If so, he or she should state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each diagnosis that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate by the examiner, he or she must opine whether that diagnosis may be etiologically related to the appellant's claimed in-service stressor(s).  The examiner's opinion should reflect consideration as to whether such stressor(s) are adequate to support a diagnosis of PTSD and, if so, whether the appellant's current PTSD symptoms are related to those claimed stressor or stressors. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination in connection with his claim for compensation under the provisions 38 U.S.C.A. § 1151.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the VBMS claims file, including the Veteran's relevant post-service medical records and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following questions:

(a)  Does the Veteran have any additional disability resulting from an epidural abscess or infection from his VA surgery performed in December 2005? 

To determine whether the Veteran has additional disability, the examiner should compare the Veteran's condition before the VA surgery in December 2005 to the Veteran's condition after the VA surgery.

(b)  If the Veteran has an additional disability, was the additional disability caused by or made worse from the VA surgery performed in December 2005?

(c)  If the Veteran has an additional disability caused or made worse by VA surgery, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA? 

In this regard, the examiner should consider the Veteran's contentions that he was sent home following surgery with an infection, and when he received treatment, it was not effective for him or was not continued long enough. 

(d)  If the Veteran has an additional disability caused or made worse by VA surgery, notwithstanding any informed consent documents of record, based upon the specific facts and circumstances of this Veteran's case, was any additional epidural abscess or infectious disability a reasonably foreseeable outcome of the surgery performed in December 2005? 

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms. 

In answering the above questions, the examiner should consider the VA pre-operative, operative, and post-operative treatment notes dated from 2005 to the present.  A VA informed consent form is also of record.  

Prior to the Veteran's surgery, a VA skin/wound assessment indicated that the Veteran was at no to low risk on the Braden scale.  Treatment records from November 2005 showed that the Veteran had lumbar stenosis and an earlier laminectomy needed to be redone.

VA surgical and immediate post-surgical reports dated in December 2005 indicate that the Veteran's wound was copiously irrigated with bacitracin irrigation and meticulous hemostasis was achieved; postoperatively, skin integrity was intact.  A nurse's note indicated that the Veteran was at increased risk for invasion by pathogenic organisms; however, he was also free from infection.  

Post-surgery, by January 3, 2006 the Veteran's wife reported the Veteran had a rash on his left lower back.  VA treatment records showed the Veteran had an incision and drainage of his lumbar area later that month.  An MRI showed staph epidural abscess and line-related bacteremia and bone destruction.  The Veteran reported having constant pain in the surgical site. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  The Veteran should be afforded a VA examination to determine whether he is entitled to special monthly compensation based on the need for aid and attendance or by reason of being housebound. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and his statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran is currently service-connected for degenerative joint disease of the right shoulder; degenerative disc disease of the cervical spine; and degenerative disc disease of the lumbar spine.  No consideration should be given to any other disability, unless the RO grants service connection for the disorder.

The examiner should address the following: 

(a) Whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less as a result of his service-connected disabilities; 

(b) Whether the Veteran is a patient in a nursing home on account of mental or physical incapacity as a result of his service-connected disabilities;

(c) Whether the Veteran is so helpless or so nearly helpless as a result of his service-connected disabilities so as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the Veteran, due to his service-connected disabilities, is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment; or is bedridden. 

(d) Whether the Veteran is substantially confined to his dwelling and the immediate premises as a result of his service-connected disabilities, or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


